Title: To Thomas Jefferson from Robert Williams, 6 January 1808
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Mississippi Territory Town of Washington Jany. 6th. 1808
                  
                  We are all anxious in this quarter to know the probable direction our differences with England will take. And this anxiety is increased in proportion to our disappointment in the two last mails bringing nothing from the Eastward beyond Nashville. Peace, However, is the general wish if to be preserved on terms Compatible with our National rights—
                  Were it not that at particular times and under Certain Circumstances negative News may afford positive Satisfaction, I Should not trouble you with this Scroll at present, as nothing worthy your attention has taken place since my last—however for occurrences I inclose the copy of a letter written to mr  gallatin together with the documents No. 1. 2.—
                  Our Territory is becoming as tranquil as ever it was. The attempts of the party to throw the Territory into Confusion have intirely failed of success and are render’d harmless. You will See by the inclosed Scrap from Shaw’s paper, a boast made relative the house of Representatives making no reply to my Communication at the opening of the session Permit me to explain the artifice of Mead & party on this occasion. Mead got himself appointed one of a Committee for that purpose, and finding he could not affect certain purposes, he evaded making any report (being the Chairman) at length he was discharged from the Committee and another appointed, after which two of the Committee were taken sick and never attended the house to do business, and the other for the same reason attended but one day—They did agree on a report in reply highly approbatory of the present administration—Tho’ these are things I care Nothing about, and mention these transactions that you may understand the means this party resort to, for the purpose of making impressions abroad, and knowing as I do—that our Delegate in Congress will avail his attempts agt. me with every thing of the kind
                  I have the honor to be respectfully yrs.
                  
                     Robert Williams
                     
                  
               